DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on 01/04/2021 and 03/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patents and applications stated in the above terminal disclaimers have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Each independent claim (1, 10 and 18), as amended, taken as a whole, recites a specific embodiment of a system and/or method for automatic signal detection, comprising multiple features/steps in specific interrelationship. Although each of these steps and/or features on its own may be well-known from prior art, as was demonstrated in the previous office actions in this and other related applications, this specific combination is not disclosed in a single prior art document, and it is the examiner’s opinion that it would not have been obvious to a person of ordinary skill in the art to modify or combine the prior art of record to obtain the specific combination of each of the independent claim. Therefore, claims 1, 10 and 18 are allowed over the prior art of record.
Claims 2 – 9, 11 – 17, 19 and 20 are allowed over the prior art of record because they depend from claims that are deemed to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648